Field, C. J.
We are of opinion that the partnership of Lot Phillips and Company had a place of business in Duxbury, and that the personal property employed in that business was rightly taxed to the partnership in Duxbury, under Pub. Sts. c. 11, § 24. If the partners had been accustomed to sell at the mill in Duxbury the boards and slabs which they sawed from logs in the “ permanent sawmill, dam, and mill privilege ” which they owned there, we should have no doubt that they were engaged in business there within the meaning of the section. The fact that the boards sawed were box boards and were mainly used by the partners in the manufacture of boxes at their box factory in Hanover does not, we think, change the principle. The section provides that, “ If partners have places of business in two or more towns, they shall be taxed in each of such places for the proportion of property employed therein.” See Barker v. Watertown, 137 Mass. 227.
It is unnecessary to consider whether the property was taxable in Duxbury under Pub. Sts. c. 11, § 20, cl. 1.

Writ of certiorari to issue.